UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7656



ALBERT CURTIS MILLS,

                                              Plaintiff - Appellant,

          versus


RICHARD LANHAM, State of Maryland Department
of Corrections; MARYLAND CORRECTIONAL ADJUST-
MENT CENTER; PUBLIC SAFETY AND CORRECTIONAL
SERVICES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-3032-DKC)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Curtis Mills appeals the district court’s order denying

relief on his action filed under 42 U.S.C. § 1983 (1994).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Mills v. Lanham, No. CA-97-3032-DKC (D. Md.

Sept. 19, 1997).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2